287 F.2d 572
John J. VANIER et al.,v.IOWA STATE COLLEGE RESEARCH FOUNDATION, a corporation of Iowa.
No. 6472.
United States Court of Appeals Tenth Circuit.
Dec. 7, 1960.

Thomas E. Scofield, Kansas City, Mo., Morris V. Hoobler, Salina, Kan., and Dale M. Stucky, Wichita, Kan., and Thomas B. Roberts, Des Moines, Iowa, for appellants.
John F. Eberhardt, George B. Powers, Wichita, Kan., Timothy L. Tilton, Chicago, Ill., and Edward A. Haight, Chicago, Ill., for appellee.
Before MURRAH, Chief Judge, and BREITENSTEIN, Circuit Judge.
PER CURIAM.


1
Appeal dismissed on motion of appellants.